The decree entered in the court of appeals, was in the following terms:
“ The court is of opinion, that, admitting the resale of the land in controversy by Peter R. Beverley to Carter Beverley in February 1810, anterior, to the date of the deed of trust to the appellees, it remained in the hands of the said Carter subject to the lien of the said Peter for the purchase money, and so passed to the appellees. That the rights of the parties thus depend upon the question whether the purchase money ever has been paid and satisfied to the said Peter; a fact which ought to have been ascertained, either by an account or otherwise, before definitively pronouncing upon those rights. That the dismissal of the bill was therefore premature and erroneous, the evidence in the cause leaving it very doubtful, at least, whether the purchase money has been in any way paid or satisfied. That the cause should therefore be sent back for further proceedings and enquiry ; and if it should appear that by any arrangements *5subsequent to the 8th of February 1810, the purchase money was paid and satisfied, or liquidated in any manner, the bill of the appellant should be dismissed, even though at any after time the balance should, again have shifted in his favour. But if it should appear that the purchase money, or any part of it, yet remains due and unpaid, then a decree should be rendered subjecting the premises in the hands of the appellees to the payment thereof, that being the true relief to which, upon the whole case, the appellant would appear to be entitled. Therefore,”
Decree reversed with costs, and cause remanded, to be finally proceeded in pursuant to the foregoing opinion and decree.